-Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	The following is a FINAL Office Action in response to the Application filed on 07/25/2019 and the Amendments & Remarks received on January 6, 2021.
2.	Claims 1-2, 4-9, 11-13, 15-16, 18-20 are amended.
3.	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
6.	Therefore, claims 1-20   were analyzed for U.S.C. 101 as follows:
7.	Claims 1-7 are directed to a system, claims 8-14 are directed to a method, and 15-20 are directed to a non-transitory machine-readable medium. Claims 5, 6, 18 are rejected for software per se. Claims 1-20 fall within one of the four statutory categories of invention. 
8.	In claim 1, and corresponding representative 8, and 15, the limitations that define an abstract idea (in bold) are below:
A system of a first service provider, comprising: a non-transitory memory; and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, from a user device associated with a user, credential data for logging the user into a first user account with the first service provider
providing, on the user device, a first user interface for accessing a first set of functions associated with the first user account based on the credential data;  
determining a link between the first user account and a second user account with a second service provider based on an access token stored in the first user account and associated with the second user account; and 
without redirecting the user device to a second user interface associated with the second service provider and based on the link between the first user account and the second user account: 
retrieving, through an application programming interface (API) of the second service provider from a server associated with the second service provider, information related to a second set of functions offered through a second user interface of the second service provider for the second user account, 
presenting, on the first user interface, a set of selectable elements for initiating the second set of functions for the second user account; and
in response to receiving a selection of a particular selectable element from the set of selectable elements, performing a function associated with the second user account and corresponding to the particular selectable element
9.	In claims 1, and corresponding representative claims 8 and 15, the limitations of receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers are concepts related to certain methods of Organizing Human Activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
10.	Independent claim 1, and corresponding claims 8 and 15, recites the components of “non-transitory memory”, “hardware processors”, “user device”, and “server”, each of the additional limitations is no more than mere instructions to apply the judicial exception using a generic computer component (hardware processor, server). The combination of these additional elements is no more than more than linking the use of the judicial exception to a particular technological environment or field of use. The additional element of using a server and application programming interface associating the second user account to access a second user account access token. The mere nominal recitation of a generic content server does not take it out of methods of organizing human activity because allowing “access” is managing interactions with the users. Accordingly, even in combination, these additional components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1 and corresponding representative 8 and 15, are directed to an abstract idea
11.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
the service provider server may include at least one of a computer server, a PC, a laptop, a virtual machine, etc (Specification: Paragraph [0032]) 
The components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610. For example, the processor 614 can perform the two-way accounts onboarding and linking functionalities described herein according to the processes 300 and 500. (Specification: Paragraph [0074])
Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to the processor 614 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, non-volatile media includes optical or magnetic disks, volatile media includes dynamic memory, such as the system memory component 610, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise the bus 612. In one embodiment, the logic is encoded in non- transitory computer readable medium. In one example, transmission media may take the form of acoustic or light waves, such as those generated during radio wave, optical, and infrared data communications. (Specification: Paragraph [0075])
The computer system 600 includes a bus 612 or other communication mechanism for communicating information data, signals, and information between various components of the computer system 600. The components include an input/output (I/O) component 604 that processes a user (i.e., sender, recipient, service provider) action, such as selecting keys from a keypad/keyboard, selecting one or more buttons or links, etc., and sends a corresponding signal to the bus 612. The I/O component 604 may also include an output component, such as a display 602 and a cursor control 608 (such as a keyboard, keypad, mouse, etc.). (Specification : Paragraph [0073])
12.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to service providers such as “a payment service provider such as PayPal®, Inc., of San Jose, California, USA, a bank, a social  network platform, an e-mail service provider, an online merchant, etc.” (Specification: Paragraph [00012) and user accounts such as accounts such as accounts representing “natural person, a group of people, a community, and/or a business entity or even a bot. Examples of business entities include merchant sites, resource information sites, utility sites, real estate management sites, social networking sites, etc.”(Specification: Paragraph [0024]) available in the relevant field. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
13.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 8 and 15 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims do not recite any improvements to the generic computing component. The claims are directed to an abstract idea without significantly more.
14.	Dependent claims 2-3, 7, 9, 14, and 17 further recite the limitations of retrieving, through the API from the server associated with the second service provider, activity data associated with activities of the second user account based on access token, wherein the retrieving the information, wherein the activity data is related to a set of transactions that the second service provider processed for the second user account. The limitations are recited at high-level of generality (i.e. generic device performing generic computer functions of retrieving and associating activity data) such that it amounts no more than mere instructions to apply the exaction using a generic computer component.  The limitations of performing the function are performed without requiring the user to provide user credentials associated with the second user account, wherein the operations further comprise storing the access token in a persistent storage, storing the second user account access token in association with the first user account, and the presenting the set of selectable elements. The mere nominal recitation of a generic persistent storage device does not take the claim out of the methods of organizing human activity (i.e. managing interactions). Therefore the claims are directed to an abstract idea.
15.	The additional components of “server” and “persistent storage” and the additional element of “access token”. The additional components and elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 2-3, 7, 9, 14 and 17 are directed to an ineligible judicial exception without any significant more.
16.	Dependent claims 4, 5, 6, and 10 further recite limitations of retrieving the information related to the second set of functions, the presenting the set of selectable elements for initiating the second set of functions, and the performing the function are performed are without requiring the user to log into the second user account, transmitting a command for performing the function using the second user account based on the access token, receiving a response from the server, presenting the response on the first user interface, using funds from the first user account to perform a payment transaction through the second user account, transferring the funds from the first user account to the second user account, transmitting a command to the server of the second service provider for performing the payment transaction using the transferred funds based on the second user account access token, transmitting a first user account access token for accessing the first user account, and  receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the server, wherein the transaction data represents transactions processed by the first service provider for the first user account.  The recitations of a generic content server is recited at high-level of generality (i.e., as a generic device performing generic computer function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. These limitations do not transform the abstract idea (i.e. steps to describe retrieving, receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. The claims are directed to an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
17.	The additional components of “user device”, “server”, and additional element of "access token”. Therefore, the recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 4, 5, 6, and 10 are directed to an ineligible judicial exception without any significant more.
18.	Dependent claims 13, 16, and 18 further recite limitations of receiving a request to create the second user account with the second service provider, based on the request to create the second user account, redirecting the user device to a second user interface associated with the second service provider, receiving, from the server associated with the second service provider, the second user account access token for accessing the second user account,  retrieving activity data associated with activities of the second user account based on the access token, presenting the activity data,  and transmitting, to the server associated with the second service provider, a command for performing the function using the second user account based on the access token. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims are directed to an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
19.	The additional components of “user device” and “server” and the additional elements of “access token”  The additional components and additional elements are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 13, 16, and 18 are directed to an ineligible judicial exception without any significant more.
20.	Dependent claims 11, 12, 19, and 20 further recite limitations of in response to receiving a selection of the additional selectable element, (i) initiating a first fund transfer transaction to transfer funds from the third user account to the first user account using the third user account access token and (ii) initiating a second fund transfer transaction to transfer the funds from the first user account to the second user account using the second user account access token, receiving a third user account access token for linking the first user account to a third user account with a third service provider, without redirecting the user device to a third user interface associated with the third service provider, retrieving, through an API of the third service provider from a server associated with the third service provider, information related to a third set of functions offered through a third user interface of the third service provider for the third user account,  determining an additional function based on the second set of functions and the third set of functions, wherein the additional function requires at least a function in the second set of functions and a function in the third set of function, presenting an additional selectable element for initiating the additional function, wherein the additional function comprises a fund transfer from the third user account to the second user account, wherein the operations further comprise, and receiving a selection of the additional selectable element. The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims are directed to an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
21.	The additional elements of “access token”, “user interface, and “API”.  The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 11, 12, 19, and 20 are directed to an ineligible judicial exception without any significant more.
22.	In claims 5 and 18 recite “a command”. The broadest reasonable interpretation of a claim drawn to computer programs per se (i.e., software per se). Claims 6 is dependent on claims 5. Therefore claims 5, 6, 18, are rejected as covering a signal per se (i.e., software per se), which is not directed towards statutory subject matter. See MPEP 2111.01 
23.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 102
 
24.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


25.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
26.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hockey et. al (US. Patent Application Publication No. 2019/0318122; hereafter known as Hockey) 

27.	In claim 1: Hockey discloses,
A system of a first service provider, (i.e., service providers and so on) comprising: a non-transitory memory; and (Hockey: Paragraph [0614], [0618])
one or more hardware processors coupled with the non-transitory memory (i.e., can include one or more of: a processor; a transitory memory; a non-transitory memory; a display; a user input system; a wireless or wired communication module; and so on) and configured to read instructions from the non-transitory memory to cause the system to perform operations (i.e., configured to store program instructions executable by the processor in the non-transitory memory) comprising: (Hockey: Paragraph [618], [0677])
receiving, from a user device associated with a user (i.e. data management platform 2008 that communicably couples to the user device, credential data for logging the user into a first user account with the first service provider; (i.e., user interface 2022 of the user device 2002 to provide credentials to the data management platform 2008 that permit the data management platform 2008 to access one or more remote data source servers.) Hockey: Paragraph [0537], [0546])
providing, on the user device, a first user interface for accessing a first set of functions associated with the first user account based on the credential data; (i.e., provides a credential to access the remote data source 2006, the data management platform 2008 can instantiate or operate the remote account interface 2018 to communicate with the remote data source 2006 to obtain private financial data from the remote data source) (Hockey: Paragraph [0549])
determining a link between the first user account and a second user account with a second service provider (i.e., with a data management platform selecting one or more remote data sources)  based on an access token stored in the first user account (i.e., data management platform 2102 includes a report manager 2134. The report manager 2134 can be communicably coupled to the token database) and associated with the second user account; and (i.e., data management platform 2102. As shown in FIG. 21B, tokens may be used by the first third-party system in accessing financial/asset reports from the report manage) (Hockey: Paragraph [0598] [0603], [0605], [0614], [0652])
without redirecting the user device to a second user interface associated with the second service provider ( i.e., the permissions management system may cause the interactive user interface provided directly by the external user account system displayed to the user)  (Hockey: Paragraph [0468])  and based on the link between the first user account and the second user account: (Hockey: Fig. 22L)
retrieving, through an application programming interface (API) of the second service provider from a server associated with the second service provider (i.e., API specific to the associated institution), information related to a second set of functions offered through a second user interface of the second service provider for the second user account,  (i.e., may request a report of data stored in the remote data server 2106 and/or of data stored in the database where the data obtained from any or all of the database 2110, the remote data source 2106, or the institution database 2136—by the report manager 2134, the report can be transmitted to any appropriate party) (Hockey: Paragraph [0605], [606])
presenting, on the first user interface, a set of selectable elements for initiating the second set of functions for the second user account; and (i.e., electronic device providing a user interface 2204a to select one or more banking or financial institutions from a list) (Hockey: Paragraph [0622], Fig. 22A )
in response to receiving a selection (i.e., selection of the remote data source) of a particular selectable element from the set of selectable elements (i.e., ,user interface 2022 can provide a list of remote data sources) performing a function associated with the second user account and corresponding to the particular selectable element. (i.e., once the remote data source 2006 is selected in the user interface 2022 by the borrower, the user interface 2022 can transition to render one or more data input fields so that the borrower can provide one or more credentials to access the remote data source) (Hockey: Paragraph [0546], [0547], Fig. 22L)
28.	In claim 2: Hockey discloses the system of supra, including wherein the operations further comprises: 
retrieving, through the API from the server associated with the second service provider, activity data associated with activities of the second user account based on access token; (i.e., obtain information from the remote data source may be configured to request data from a documented API an account server may not expose an API at all. In this case, the remote account interface 2018 may be implemented to simulate an instance of an authorized application, such as a first-party software application or web interface, in order to obtain data) (Hockey: Paragraph [0541]) and 
presenting, on the first user interface, the activity data. (i.e., user interface that can be presented by a display of a user device in communication with a data management platform such as  displaying information, summarizing information, providing selections to display different types of information)  (Hockey: Paragraph [0611], [0613])   
29.	In claim 3: Hockey discloses the system in supra, including wherein the activity data is related to a set of transactions (i.e., initiating transactions related to the account) that the second service provider processed for the second user account. (i.e., user account information may be obtained and processed) (Hockey: Paragraph [0064], [0068], [0069])
30.	In claim 4: Hockey discloses the system of supra, including wherein the retrieving the information related to the second set of functions (i.e., the report token can be shared with a second third-party system and then provided by the second third-party system in order to confirm authorization to the report and) , the presenting the set of selectable elements for initiating the second set of functions (i.e., user interface can be provided to facilitate selection of a financial institution and collection of user credentials), and the performing the function are performed are without requiring the user to log into the second user account. (i.e., some variations may also relate to systems (e.g., a permissions management system) and techniques for enabling a user to securely authorize a third-party system to initiate transactions related to an account, without disclosing to the third-party system the account credentials) (Hockey: Paragraph [0069], [0262], [0263], [0277])
31.	In claim 5: Hockey discloses the system of supra, including wherein the operations further comprise:
transmitting, to the server associated with the second service provider, a command for performing the function using the second user account based on the access token; and (i.e.,  sharing a second report token for the financial report, and providing a second third-party system access to the user account report through the second report token) (Hockey: Paragraph [0263])
 in response to receiving a response from the server, presenting the response on the first user interface.  (i.e., may include providing a management user interface to a user and regulating access to the user account report) (Hockey: Paragraph [0263], [0264], [0265])
32.	 In claim 6: Hockey discloses the system in supra, including wherein the function comprises using funds from the first user account to perform a payment transaction through the second user account, (i.e., secure permissioning of access to user accounts and the secure distribution of aggregated user account data can include generating a user account report of a user account) and wherein the operations further comprise: (Hockey: Paragraph [0261], [0262], [0263])
transferring the funds (i.e., The requests can include a variety of types of requests) from the first user account to the second user account; (i.e., moving money from savings to checking, setting up transfer to another account) and (Hockey: Paragraph 0347]) 
transmitting a command to the server of the second service provider (i.e., the report can be transmitted to any appropriate party, such as the third-party server)  for performing the payment transaction using the transferred funds based on the second user account access token. (i.e., manage shared access of a user account report wherein the method can include sharing a second report token for the financial report, and providing a second third-party system access to the user account report through the second report token) (Hockey: Paragraph [0263], [0264], [0606]) 
33.	In claim 7: Hockey discloses the system in supra, including wherein the operations further comprise storing the access token in a persistent storage. (i.e., database storing the relevant report token information, stores the account identifier in a secure and persistent data store for subsequent access to the financial report) (Hockey: Paragraph [0294], [0298], [0300])
34.	In claim 8: Hockey discloses,
receiving, by one or more hardware processors from a user device associated with a user, credential data for logging the user into a first user account of a first service provider; (Hockey: Paragraph [0537], [0546])
providing, on the user device by the one or more hardware processors, a first user interface associated with the first service provider (Hockey: Paragraph [0549]), wherein the first user interface is configured to provide the user access to a first set of functions associated with the first user account based on the credential data; (Hockey: Paragraph [0147])
determining, by the one or more hardware processors, that the first user account is linked to a second user account of the user with a second service provider; (Hockey: Paragraph [0598] [0603], [0605], [0614], [0652])
retrieving, by the one or more hardware processors, a second user account access token for accessing the second user account; and (Hockey: Paragraph [0263], [0264], [0606])
without redirecting the user device to a second user interface associated with the second service provider: (Hockey: Paragraph [0468], Fig. 22L )
retrieving, by the one or more hardware processors through an application programming interface (API) of the second service provider using the second user account access token, information related to a second set of functions offered through a second user interface of the second service provider for the second user account; (Hockey: Paragraph [0605], [606])
presenting, on the first user interface, a set of selectable elements for initiating the second set of functions for the second user account; and (Hockey: Paragraph [0622], Fig. 22A )
in response to receiving a selection of a particular selectable element from the set of selectable elements, performing a function associated with the second user account and corresponding to the particular selectable element. (Hockey: Paragraph [0546], [0547], Fig. 22L)
35.	In claim 9: Hockey discloses the method of supra, including wherein the retrieving the information, the presenting the set of selectable elements, and the performing the function are performed without requiring the user to provide user credentials associated with the second user account.  (Hockey: Paragraph [0069], [0262], [0263], [0277])
36.	In claim 10: Hockey discloses the method in supra, further comprising:
transmitting, to a server associated with the second service provider, a first user account access token for accessing the first user account; and (Hockey: Paragraph [0506], [0604]
in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the server, wherein the transaction data represents transactions processed by the first service provider for the first user account. (Hockey: Paragraph [0147], [0531])
37.	In claim 11: Hockey discloses the method in supra, including further comprising:
receiving a third user account access token for linking the first user account (i.e., data management platform) with a third user account of the user with a third service provider; and (i.e.,   system S2807 and then used in assigning an asset token S2808 which is shared with the lender system the linking of financial accounts to a user account can preferably repeated for any number of user accounts) (Hockey: Paragraph [0328]-[0332], [0603])
without redirecting the user device to a third user interface associated with the third service provider: ( i.e., the permissions management system may cause the interactive user interface provided directly by the external user account system displayed to the user)  (Hockey: Paragraph [0468])
retrieving, through an API of the third service provider from a server associated with the third service provider (i.e., received as a programmatic request received through an API. API requests from the third-party), information related to a third set of functions offered through a third user interface of the third service provider for the third user account, (i.e., third-party client device makes the request. Alternatively, the financial report request can be received through a user interface provided to a user/administrator of the third-party) (Hockey: Paragraph [0293], [0297])
determining an additional function based on the second set of functions (i.e., will preferably initiate creation of the specified financial report, which can include accessing financial data and creating the financial report receiving an update request in association with the financial report) and the third set of functions (which functions to refresh or update the financial report), wherein the additional function requires at least a function in the second set of functions and a function in the third set of functions; (i.e., in response to the update request, creating a new updated financial report updated based on new financial data and the original financial report request and sharing or otherwise returning an updated report token for the updated financial report) and  (Hockey:  Paragraph [0296])
presenting, on the first user interface, an additional selectable element for initiating the additional function. (i.e., sharing where sharing through a controlled user interface may be a selectable option) (Hockey: Paragraph [0296] [0306])
38.	In claim 12: Hockey discloses the method of supra, including wherein the additional function comprises a fund transfer from the third user account to the second user account, wherein the method further comprises: (i.e., method can be implemented in combination with an API of a data management platform to manage creation and secure access of an asset report. a first and second third-party system can interact with the API to access the report to initiate transactions (such as a transfer of funds between accounts) (Hockey: Paragraph [0328], [0361],[0380], [0383])
in response to receiving a selection of the additional selectable element, (i.e., a borrower may select multiple banking institutions) (Hockey: Paragraph [0638]) (i) initiating a first fund transfer transaction to transfer funds from the third user account to the first user account using the third user account access token and (i.e., the data management platform 2102 can be configured to receive a request from the third-party server 2108 for information contained in the remote data server the token is obtained, the data management platform 2102 can access the remote data server 2106, obtain the requested data, and forward the requested data to the third-party server) (Hockey: Paragraph [0603],[0604]) (ii) initiating a second fund transfer transaction to transfer the funds from the first user account to the second user account using the second user account access token. (i.e., options can be presented in the summary 2218 of the user interface may include transfer information the electronic device 2200 receives a request from a data management platform—such as described herein—for permission to distribute and/or disclose primate data to a third-party. The user may be selected to modify, approve, or deny any requested data related to transaction) (Hockey: Paragraph [0638], [0643], [0644], [0646])
39.	In claim 13: Hockey discloses the method in supra, including further comprising: 
receiving, from the user device via the first user interface, a request to create the second user account with the second service provider; (i.e.,  additional report tokens are preferably uniquely associated with third-party entity identifiers, which may functionally be account identifiers within the data management platform. The first third-party system will preferably request the creation of additional report tokens) (Hockey: Paragraph [0307], [00309], [0310], [0313])
based on the request to create the second user account, redirecting the user device to a second user interface associated with the second service provider (i.e., may cause the interactive user interface displayed to the user to be redirected to a page or user interface provided directly by the external user account system) , wherein the redirecting comprises transmitting information associated with the first user account to a server associated with the second service provider; and (i.e., may generate a token that may be transmitted to the permissions management system via the user computing device 1314. This token may then be user by the permissions management system 1304 to access user account data from the external user account system) (Hockey: Paragraph [0452], [0468], [0531], [0623]
receiving, from the server associated with the second service provider, the second user account access token for accessing the second user account. (Hockey: Paragraph [0317],[0318],[0319], Fig. 3)
40.	In claim 14: Hockey discloses the method in supra, including further comprising storing the second user account access token in association with the first user account. (Hockey: Paragraph [0294], [0298], [0300])
41.	 In claim 15: Hockey discloses,
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable by a machine to perform operations comprising: (Hockey: Paragraph [0619])
receiving, from a user device associated with a user, credential data for logging the user into a first user account with a first service provider; (Hockey: Paragraph [0537], [0546])
providing, on the user device, a first user interface associated with the first service provider based on the credential data, wherein the first user interface is configured to provide the user access to a first set of functions associated with the first user account; (Hockey: Paragraph [0147], [0549])
determining a link between the first user account and a second user account with a second service provider different from the first service provider based on an access token stored in the first user account and associated with the second user account; and (Hockey: Paragraph [0598] [0603], [0605], [0614], [0652])
without redirecting the user device to a second user interface associated with the second service provider: (Hockey: Paragraph [0468], Fig. 22L)
retrieving, through an application programming interface (API) of the second service provider from a server associated with the second service provider, information related to a second set of functions offered through a second user interface of the second service provider for the second user (Hockey: Paragraph [0605], [606])
 presenting, on the first user interface, a set of selectable elements for initiating the second set of functions for the second user account; and (Hockey: Paragraph [0622], Fig. 22A )
 in response to receiving a selection of a particular selectable element from the set of selectable elements, performing a function associated with the second user account and corresponding to the particular selectable element. (Hockey: Paragraph [0546], [0547], Fig. 22L)
42.	In claim 16: Hockey disclosed the non-transitory machine-readable medium of supra, including wherein the operations further 
retrieving, from the server associated with the second service provider, activity data associated with activities of the second user account based on the access token; and  (Hockey: Paragraph [0541])
presenting, on the first user interface; the activity data. (Hockey: Paragraph [0611], [0613])    
43.	 In claim 17: Hockey discloses the claim in supra, including wherein the activity data is related to a set of transactions that the second service provider processed for the second user account. (Hockey: Paragraph [0064], [0068], [0069])
44.	In claim 18: Hockey discloses the non-transitory machine-readable medium of claim 15, wherein the perations further comprise: 
transmitting, to the server associated with the second service provider, a command for performing the function using the second user account based on the access token.  (Hockey: Paragraph [0263])
45.	In claim 19: Hockey discloses the non-transitory machine-readable medium of supra, including wherein the operations further comprise: 
receiving a third user account access token for linking the first user account to a third user account with a third service provider; and (Hockey: Paragraph [0328]-[0332], [0603])
without redirecting the user device to a third user interface associated with the third service provider: (Hockey: Paragraph [0468])
retrieving, through an API of the third service provider from a server associated with the third service provider, information related to a third set of functions offered through a third user interface of the third service provider for the third user account; (Hockey: Paragraph [0293], [0297])
determining an additional function based on the second set of functions and the third set of functions, wherein the additional function requires at least a function in the second set of functions and a function in the third set of functions; and (Hockey:  Paragraph [0296])
presenting, on the first user interface, an additional selectable element for initiating the additional function. (Hockey: Paragraph [0296] [0306])
46.	In claim 20: Hockey discloses the non-transitory machine-readable medium of supra, including wherein the additional function comprises a fund transfer from the third user account to the second user account, wherein the operations further comprise: (Hockey: Paragraph [0328], [0361],[0380], [0383])
in response to receiving a selection of the additional selectable element, (Hockey: Paragraph [0638]) (i) initiating a first fund transfer transaction to transfer funds from the third user account to the first user account using the third user account access token and (Hockey: Paragraph [0603],[0604]) (ii) initiating a second funds transfer transaction to transfer the funds from the first user account to the second user account using the second user account access token. (Hockey: Paragraph [0638], [0643], [0644], [0646])


Response to Arguments
47.	Applicant’s arguments with respect to the rejection under U.S.C 112 rejections with respect to claims 1-20, Applicant's amendments and remarks have been deleted from the claim and have been fully considered, the objection have been withdrawn.
48.	Applicant’s arguments with respect to the rejection under U.S.C. 101 rejections with respect to claims 1-20, Applicant's amendments and remarks have been fully considered and are not persuasive. 
	The Applicants arguments recite that the amended claims are not directed to an abstract idea. 
	The Examiner respectfully disagree. The amended claim 1, recites (abstract idea in bold): A system of a first service provider, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving, from a user device associated with a user, credential data for logging the user into a first user account with the first service provider, providing, on the user device, a first user interface for accessing a first set of functions associated with the first user account based on the credential data;  determining a link between the first user account and a second user account with a second service provider based on an access token stored in the first user account and associated with the second user account; and without redirecting the user device to a second user interface associated with the second service provider and based on the link between the first user account and the second user account: retrieving, through an application programming interface (API) of the second service provider from a server associated with the second service provider, information related to a second set of functions offered through a second user interface of the second service provider for the second user account, presenting, on the first user interface, a set of selectable elements for initiating the second set of functions for the second user account; and in response to receiving a selection of a particular selectable element from the set of selectable elements, performing a function associated with the second user account and corresponding to the particular selectable element. Respectfully, all of the above steps recite an abstract idea. The above system limitations, under it broadest reasonable interpretation, covers steps describe receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers are concepts related to certain methods of Organizing Human Activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). This aligns with the Applicants Specification where it recites “The present specification generally relates to online account onboarding and linking, and more specifically, to linking online accounts from different online service providers” (Specification: Paragraph [0001]) and “applications 116 may interface with the user interface application 112 for improved efficiency and convenience” (Specification: Paragraph [0028]). Therefore claims 1-20 are an abstract idea. 
	The Applicants argument recite that the amended claims as a whole integrates the recited judicial exception into a practical application of that exception.
	The Examiner respectfully disagree. In regards to Example 42, Example 42 is technical solution/improvement to a technical problem. The amended claims, as drafted, are a business solution to a business problem (i.e., steps that describe receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers). In amended claims, the judicial exception is not integrated into a practical application. The additional components and elements recite the components of non-transitory memory, hardware processors, user device, and server. The computer hardware is recited at a high-level of generality (i.e., hardware processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Applicants Specification are align with the above conclusion where it recites: the service provider server may include at least one of a computer server, a PC, a laptop, a virtual machine, etc (Specification: Paragraph [0032]) , the components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610. For example, the processor 614 can perform the two-way accounts onboarding and linking functionalities described herein according to the processes 300 and 500. (Specification: Paragraph [0074]), Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to the processor 614 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, non-volatile media includes optical or magnetic disks, volatile media includes dynamic memory, such as the system memory component 610, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise the bus 612. In one embodiment, the logic is encoded in non- transitory computer readable medium. In one example, transmission media may take the form of acoustic or light waves, such as those generated during radio wave, optical, and infrared data communications. (Specification: Paragraph [0075]), and the computer system 600 includes a bus 612 or other communication mechanism for communicating information data, signals, and information between various components of the computer system 600. The components include an input/output (I/O) component 604 that processes a user (i.e., sender, recipient, service provider) action, such as selecting keys from a keypad/keyboard, selecting one or more buttons or links, etc., and sends a corresponding signal to the bus 612. The I/O component 604 may also include an output component, such as a display 602 and a cursor control 608 (such as a keyboard, keypad, mouse, etc.). (Specification: Paragraph [0073]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1-20 do not integrate into a practical application. 
	In regards to Step 2B: the additional components and elements recite the components of non-transitory memory, hardware processors, user device, and server. The additional elements and components that are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide significant more. Therefore claims 1-20 do not provide significantly more.

49.	Applicant’s arguments with respect to the rejection under U.S.C. 101 rejections with respect to claims 1-20, Applicant's amendments and remarks have been fully considered and are moot because the arguments are based on new grounds of rejections.
	The U.S.C 102 rejection have been updated with the new limitations and amendments. 

Conclusion
50.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693